DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 recite a method comprising: 
selecting a set of target words from a keyword store, each respective target word having a word difficulty score based upon one or more skill scores of a learner-record stored in a learner database,
wherein the keyword store is configured to store metadata associated with each respective target word, and
wherein the metadata associated with each respective target word in the keyword store indicates the world difficulty score of the respective target word;
identifying, in a dictionary source, a plurality of words having an edit distance based upon a target word, wherein the edit distance of a word is an amount of letter-insertions and letter-deletions required for the word to be the target word; and
generating at least one distractor comprising one or more words of the plurality of words, wherein the edit distance of each respective word in the at least one distractor satisfies an edit distance amount setting.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Dependent claims 2-10 and 12-20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite further abstract details (ranking words, edit distance settings, etc.) being performed by the generic computer, and therefore are not sufficient to direct the claimed abstract idea to significantly more. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715